Press Release Exhibit 99.1 Eagle Bulk Shipping Inc. Reports Second Quarter 2010 Results Net Revenue and EBITDA Increase 24% Year-on-Year NEW YORK, NY, August 4, 2010 Eagle Bulk Shipping Inc. (Nasdaq: EGLE) today announced its results for the second quarter ended June 30, 2010. Financial highlights included: For the Second Quarter: · Net Income of $11.0 million or $0.18 per share (based on a weighted average of 62,336,774 diluted shares outstanding for the quarter), compared to $13.3 million, or $0.26 per share, for the same period a year ago. · Net revenues of $65.6 million, an increase of 24% compared to $53.0 million for the second quarter of last year. Gross time charter revenues also increased 23%, to $69.1 million, compared to $55.9 million in the second quarter of 2009. · EBITDA, as adjusted for exceptional items under the terms of the Company's credit agreement, was $41.7 million for the second quarter of 2010, a 23% increase compared to $33.8 million for the same period a year ago. · Fleet utilization rate for the second quarter was 99.9%. · Took delivery of three newbuilding vessels, Gannet Bulker, Grebe Bulker and Ibis Bulker, which immediately entered their respective time charters. Aggregate, minimum contracted revenues on the three vessels will be $57 million. Subsequent to the quarter: · Took delivery of two newbuilding vessels, Jay and Kingfisher, bringing the on-the-water fleet to 38 vessels. Both vessels have entered into long-term charters. Sophocles N. Zoullas, Chairman and Chief Executive Officer, commented, "Eagle Bulk reported record revenues during the quarter on the strength of our expanding fleet and evolved chartering strategy.Going forward, Eagle's Bulk's fleet should continue to benefit from the seasonally strong, end of year Supramax trades in grains and coal. "We are further encouraged by our current on-the-water fleet of 38 vessels, enhanced chartering capabilities, and $120 million of cash on the balance sheet.This solid commercial platform will, in turn, facilitate growth going forward." Results of Operations for the three-month period ended June 30, 2010 and For the second quarter of 2010, the Company reported net income of $11,011,921 or $0.18 per share, based on a weighted average of 62,336,774 diluted shares outstanding. In the comparable second quarter of 2009, the Company reported net income of $13,347,535 or $0.26 per share, based on a weighted average of 52,295,221 diluted shares outstanding. All of the Company's revenues were earned from time charters. Gross revenues in the quarter ended June 30, 2010 were $69,061,932, compared to $55,933,747 recorded in the comparable quarter in 2009. Net revenues during the quarter ended June 30, 2010 increased 24% to $65,612,840 from $53,021,338 in the quarter ended June 30, 2009. Net revenues recorded in the 2010 quarter include non-cash amortization of fair value below contract value of time charters acquired of $1,171,477, compared to $647,449 recorded in the 2009 quarter. Brokerage commissions incurred on revenues earned were $3,449,092 and $2,912,409 in the second quarters of 2010 and 2009, respectively. Total operating expenses in the quarter ended June 30, 2010 were $42,069,392 compared to $32,918,240 recorded in the second quarter of 2009. The Company operated 36 vessels in the second quarter of 2010 compared with 25 vessels in 2009. Three of the 36 vessels were delivered during the current quarter.The increase in costs during the quarter ended June 30, 2010, were attributed to operating a larger fleet. EBITDA, adjusted for exceptional items under the terms of the Company's credit agreement, was $41,669,104 for the second quarter of 2010, compared with $33,804,619 for the second quarter of 2009. (Please see below for a reconciliation of EBITDA to net income). Results of Operations for the six-month period ended June 30, 2010 and 2009 For the six months ended June 30, 2010, the Company reported net income of $15,585,556 or $0.25 per share, based on a weighted average of 62,366,183 diluted shares outstanding. In the comparable period of 2009, the Company reported net income of $30,584,316 or $0.62 per share, based on a weighted average of 49,686,359 diluted shares outstanding. All of the Company's revenues were earned from time charters. Gross time charter revenues for the six-month period ended June 30, 2010 were $126,424,868, an increase of 10% from $114,555,447 recorded in the comparable period in 2009, primarily due to the operation of a larger fleet. Brokerage commissions incurred on those gross revenues were $6,568,303 and $5,556,443, respectively. Net revenues during the six-month period ended June 30, 2010, increased 10% to $119,856,565 from $108,999,004 in the comparable period in 2009. Total operating expenses were $80,625,917 in the six-months ended June 30, 2010 compared to $65,183,381 recorded in the same period of 2009. The increase was due to operating a larger fleet and includes increases in vessels crew cost, insurance cost, general and administrative expenses and vessel depreciation expense. EBITDA, adjusted for exceptional items under the terms of the Company's credit agreement increased by 5% to $74,607,593 for the six months ended June 30, 2010 from $71,065,186 for the same period in 2009. (Please see below for a reconciliation of EBITDA to net income). Newbuilding Program The Company had entered into vessel newbuilding contracts at shipyards in Japan and China. During the second quarter of 2010, three vessels, Gannet Bulker, Grebe Bulker and Ibis Bulker were delivered into the Company's operating fleet. Since the inception of the program to June 30, 2010, the Company has taken delivery of 16 newbuild vessels, and has 11 vessels to be constructed and delivered during 2010-11. As of June 30, 2010, the Company has recorded advances of $240,592,076 towards the construction cost of these 11 vessels. These costs include progress payments to the shipyards, capitalized interest on debt drawn for the progress payments, insurance, legal, and technical supervision costs. (Table below provides anticipated delivery dates on the newbuilding fleet). Liquidity and Capital Resources Net cash provided by operating activities during the six-month periods ended 2010 and 2009, was $59,186,457 and $66,456,504, respectively. The decrease was due to lower rates on charter renewals offset by the additional revenue from the larger fleet, increased operational cost and interest expense resulting from delivery of additional 11 newbuilding vessels. Net cash used in investing activities during the six-month period ended2010, was $203,601,788, compared to $60,498,258 during the corresponding six-month period ended June30, 2009. Investing activities during the six-month period ended June 30, 2010 related primarily to making progress payments and incurring related vessel construction expenses for the newbuilding vessels, of which nine delivered during the first six months of 2010. Net cash provided by financing activities during the six-month period ended June 30, 2010, was $175,204,638, compared to net cash provided by financing activities of $114,092,565 during the corresponding six-month period ended June 30, 2009.
